Citation Nr: 1617669	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-12 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a psychiatric condition.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


INTRODUCTION

The Veteran had active service from February 1973 to May 1973.  He was discharged under other than honorable conditions.  A July 2010 VA administrative decision found the Veteran's character of service to be honorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his April 2014 VA Form 9, the Veteran requested the opportunity to testify at a videoconference hearing held before a Veterans Law Judge of the Board.  The hearing was scheduled for August 2014.  In August 2014, prior to the hearing date, he withdrew his request for a hearing, explaining that he did not have a representative.  The Board notes that the Veteran had previously appointed his current representative, American Ex-Prisoners of War, Inc., in October 2012.  In March 2015, the Board sent this representative a letter asking whether it would like to take any action in his case, such as filing a written brief.  The Board informed the representative that it would proceed with the appeal if no response was received within 30 days.  Since that time, more than 30 days has passed, but the Board has received no response from the Veteran's representative.  Thus, the Board finds that the Veteran's hearing request is withdrawn, and also finds that there is no further reason to delay final resolution of the appeal.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e) (2015).  


FINDINGS OF FACT

1.  The evidence does not show inoculations during service, and the post-service evidence is not in equipoise in indicating that the Veteran's hepatitis C may be related to any event of service.  

2.  The Veteran is diagnosed with antisocial personality disorder, but the evidence is not in equipoise in showing superimposed disease or injury during service, and the evidence is also not in equipoise in showing that the current major depressive disorder may be a result of any in-service disease or injury.  




CONCLUSIONS OF LAW

1.  The criteria to establish service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria to establish service connection for a psychiatric condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.384 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in March 2010, which was sent prior to the May 2011 rating decision on appeal.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records (STRs) have been obtained and appear to be complete.  Also, those sufficiently identified VA treatment records are of record.  Otherwise, his records from the Social Security Administration  (SSA) were obtained, and these contain extensive private treatment records.  Those available private records the Veteran has identified as relevant and authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  

VA examinations have not been conducted.  Generally, a VA medical examination will be provided where (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Examinations are not necessary in this case, as the evidence of record is not sufficient to indicate that hepatitis C or a psychiatric condition may be related to service.  Although the Veteran himself asserts as such, the inherent lack of credibility, combined with the speculative and conclusory nature of his assertions, are insufficient to indicate a nexus to service.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010); cf Colantonio v. Shinseki, 606 F.3d 1378, 1381-82 (Fed. Cir. 2010).  Accordingly, VA examinations are not warranted.  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.




II.  Analysis

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion

(1) Hepatitis C

The Veteran maintains that he contracted Hepatitis C (HCV) from air gun inoculations during service.  

After careful consideration of all assembled and procurable evidence, the Board finds that the claim cannot be granted as there is no indication of air gun inoculations during service or a nexus to service.  The reasons for this determination follow.  

The record on appeal confirms a present diagnosis of HCV.  The diagnosis was made in April 2005.  The evidence of record, however, does not establish an injury during service, although the Veteran maintains that he was given inoculations via an air gun injector.  He wrote in various statements, including in September 2010, that the air gun was dripping with fluids from previous inoculations.  

In this regard, the Board observes the Veteran's STRs include an immunization record.  It is blank.  Where records are regularly kept for such a purpose, the absence of any record of an event or condition may be considered affirmative evidence of its nonoccurrence if the condition would normally have been recorded during the regularly conducted activity if it had occurred.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803 (6), (7). 

Here, the Veteran's immunization record is the same type regularly kept for such a purpose.  Thus, it is expected to have recorded any and all immunizations he received during service.  Because it is blank, the immunization record must be accepted as the credible and accurate account of the immunizations he received during service.  Therefore, it provides affirmative evidence that he was not inoculated with an air gun during service.  This evidence impeaches the credibility of the Veteran's current statements indicating such inoculations during service.  In light of further credibility considerations discussed immediately below, the Board has further reason to doubt the accurateness of the Veteran's statements.

Collectively, this evidence tends to establish that the Veteran did not receive inoculations via air gun during service.  Accordingly, the second element of a service connection claim, in-service incurrence or aggravation of a disease or injury, is not established.  See Walker, 708 F.3d at 1337.  Moreover, even if the Veteran received inoculations via air gun, which are not recorded in his immunization record, the remaining evidence is not in equipoise in indicating a nexus to service.  

Although the Veteran is currently diagnosed with HCV, and even if he received inoculations via air gun during service, the claim must be denied because a nexus between the current diagnosis and any such in-service injury is not established.  

The medically recognized risk factors for HCV infection are (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (due to shared instruments); (g) high-risk sexual activity (risk is relatively low); (h) intranasal cocaine (due to shared instruments); (i) accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; (j) other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles and sharing of toothbrushes or shaving razors.  TL 01-02 Hepatitis C Review.

Some veterans have claimed gamma globulin shots and vaccination gun as the risk factor, but there is no known instance of hepatitis C infection from these factors.  Hepatitis C has been transmitted only by intravenous, but not intramuscular, gamma globulin injections.  Intramuscular gamma globulin may have been given in service, but intravenous gamma globulin is given only to boost immunity in immuno-compromised patients, primarily children with leukemia.  TL 01-02 Hepatitis C Review.

Despite the lack of any scientific evidence to document transmission of HCV with airgun injectors, it is biologically plausible.  See VA Fast Letter 04-13 - Relationship Between Immunization with Jet Injectors and Hepatitis C Infection as it Relates to Service Connection.

Here, the Veteran throughout multiple statements, including in May 2010, has consistently denied any risk factors for HCV other than air gun inoculations.  

Contradicting these denials, an August 1989 mental health consultation shows that he had been charged with rape, which is consistent with high-risk sexual activity.  A private June 2010 consultation notes that he had a wrist tattoo, which he had gotten when he was "younger."  Various private mental health records, including in July 2010, also reflect a history of cocaine dependence.  (It does not indicate intravenous or intranasal use.)  Similarly, an April 2013 mental health consultation notes the Veteran's statement that he was a "rebellious" juvenile who had "tried it all [drugs]." 

Thus, there is some indication of other risk factors, which calls into question the reliability of the Veteran's credibility.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

Other evidence further undermines the Veteran's credibility.  For instance, he stated during the April 2013 mental health consultation that he had never developed a problem with any of his drug use.  However, his mental health record repeatedly includes, such as in July 2010, a drug dependency, including marijuana and cocaine.  Further evidence, discussed herein below, shows that the Veteran has a tendency to provide conflicting statements regarding his history of mental health symptomatology.  Although not directly relevant in this context, it is further evidence indicating that the Veteran's statements regarding his HCV risk factors are not reliable evidence.  

The Veteran himself maintains that his HCV is due to air gun inoculations during service.  It is within the competence of a lay person to know the various risk factors for HCV.  It is also within the competence of the Veteran to recognize which amongst those risk factors to which he was exposed.  However, it does not appear that the Veteran has a background in medicine or a related field, such that he can be recognized as having medical expertise upon which to base an opinion, and it is not within the competence of a non-expert lay witness to determine which risk factor amongst many, resulted in HCV.  

Thus, the Veteran's opinion, as a lay person, is too speculative to indicate a nexus to service.  See Fountain, 27 Vet. App. at 274-75; Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  Compounding this speculative character of the Veteran's opinion is the evidence indicating that the Veteran did not receive inoculations via air guns.  As such, his opinion is nonprobative evidence and has no evidentiary value tending to increase the likelihood of a positive nexus between his HCV and service.  See Fountain,  27 Vet. App. at 274-75.

In conclusion, the Veteran maintains that he has HCV resulting from air gun inoculations during service.  The more credible and competent evidence indicates that he did not receive air gun inoculations during service, but had other risk factors between the time of his service and the diagnosis of HCV.  Thus, even after resolving all reasonable doubt in the Veteran's favor, the evidence is not in equipoise all material elements of the claim.  Therefore, the appeal cannot be granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

(2) Psychiatric Condition

The Veteran maintains that a psychiatric condition started during service.  Alternatively, he contends that a psychiatric condition preexisted service and was aggravated by his service.  

After careful consideration of all assembled and procurable evidence, the Board finds that the evidence is not in equipoise in showing that any current psychiatric condition resulted from service.  The reasons for this determination follow.  

The record on appeal confirms a present diagnosis of a psychiatric condition.  His private mental health records, including in March 2009, reflect an ongoing diagnosis of major depressive disorder, recurrent, severe, without psychotic features.   This diagnosis was confirmed in April 2013 as major depressive disorder, recurrent, episodic, severe, without psychotic behavior.  This evidence establishes that the Veteran has a current disability.  

The evidence, including in August 1989, also shows a diagnosis of antisocial personality disorder.  Service connection cannot be granted for personality disorders.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

The Veteran wrote in an April 2010 letter that he "suffered severe mental problems at the time [he] committed the offenses causing [his] discharge."  He stated that he suffered from antisocial behavior, and basic training exacerbated his symptomatology.  Similarly, he wrote in February 2010 that his current mental conditions were aggravated by service, which started during his adolescence.  

Alternatively, he wrote in a July 2011 statement that "suffered some type of severe mental disease," during service, which  that were the subject of my conduct.  He wrote in December 2012 that his current mental health condition was incurred during service and continued thereafter.   

Given the Veteran's conflicting and inconsistent statements regarding his history in this regard, the Board does not consider him a reliable source for accurately understanding that history.  Instead, the Board will rely on the content of the records generated over the course of this period, which given the contemporaneous character of that content have inherent probative value.  These records show the Veteran assaulted another soldier on March 30, 1973, approximately a month after the Veteran entered service.  In connection with his confinement following that assault he underwent a mental status examination which found no mental illness, and a formal Report of Medical Examination showed no psychiatric abnormalities were noted on clinical evaluation.  In fact, this showed the Veteran's psychiatric profile was considered to reflect a high level of medical fitness, S-1.  (See Odiorne v. Principi 3 Vet. App. 456, 457 (1992) regarding the categories of physical profiles found on service examination reports and the interpretation of them.)  The in-service assault led to a recommendation that the Veteran be discharged.  He agreed with this recommendation and it was accomplished early the next month.  

As indicated above, professional medical evaluations dated many years later document the diagnosis of a personality disorder and major depressive disorder.  None of these documents indicate that the Veteran's current major depressive disorder is related to the events during service.  

The Veteran himself believes his current major depression started during service, and in this regard, a lay person, generally, is competent to recognize the symptoms of a mental health condition.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Here, however, the Veteran has manifested major depression and personality disorder.  It cannot be considered within the competence of a lay person to identify and distinguish the symptomatology associated with each condition.  See, e.g. Mittleider v.  West, 11 Vet. App. 181 (1998).  And it does not appear that the Veteran has a background in psychiatry or a related field, such that he can be recognized as having medical expertise upon which to base such an opinion.  Thus, the Veteran's opinion on this subject has no evidentiary value tending to increase the likelihood that his current depressive disorder is related to service.  See Fountain, 27 Vet. App. at 274-75; Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  

In conclusion, the evidence in not in equipoise in showing that the Veteran's current major depressive disorder is related to the events of his service, or that there was a superimposed disability on his personality disorder in service.  Thus, even after resolving all reasonable doubt in the Veteran's favor, the evidence is not in equipoise all material elements of the claim.  Therefore, the appeal cannot be granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for hepatitis C is denied. 

Service connection for a psychiatric condition is denied.  




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


